
	

114 HR 4277 IH: Medicare Mental Health Access Act
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4277
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mrs. Noem (for herself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for treatment of clinical psychologists
			 as physicians for purposes of furnishing clinical psychologist services
			 under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Medicare Mental Health Access Act. 2.Treatment of clinical psychologists as physicians for purposes of furnishing clinical psychologist services (a)In generalThe first sentence of section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended—
 (1)by striking or before (5); and (2)by inserting before the period the following: , or (6) a clinical psychologist, but only with respect to the furnishing of qualified psychologist services described in subsection (ii) for which the psychologist is legally authorized to perform by the State and who is acting within the scope of the psychologist’s license (or other authorization under State law).
 (b)Application of meaningful use payments to clinical psychologistsFor purposes of section 1848(a)(7) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)), for 2017 and 2018, with respect to clinical psychologists, the term applicable percent means 100 percent.
 (c)Effective dateThe amendments made by subsection (a) shall apply to items and services furnished on or after January 1, 2017.
			
